Dear Mr. Speed:
Reference is made to your recent request for an Attorney General's Opinion on behalf of the St. Helena Parish Police Jury, regarding the legality of a proposed agreement with Centurytel, one of the two local telephone carriers in St. Helena Parish.  Pursuant to the proposed agreement, the Police Jury would act as agent for Centurytel and accept phone service payments, at the Police Jury Office, on Centurytel's behalf.
It is our understanding that the Police Jury wishes to enter into this agreement solely to provide the convenience of a local payment option to Parish residents who are Centurytel customers, as a public service.  The Parish will not be paid or reimbursed by Centurytel for the Police Jury's services as agent, nor would the Parish be paid or reimbursed by Centurytel's customers for the service and convenience provided to them. Specifically, the question referred to our office is whether the Police Jury has the legal authority to enter into such an agreement.
Please be advised that La. Const. Art. VII, Sec. 14, generally prohibits the loan, pledge or donation of public funds, property or things of value to any person, association or corporation, public or private. We understand the Police Jury's interest in assisting those of its citizens who desire local payment options for their phone service. However, we must advise that if the Parish acts as Centurytel's agent, without being fully and properly compensated for the services to be provided and the liabilities that will be assumed in connection with the provisions of those services, the Parish will in essence be donating a public thing of value to Centurytel and/or its customers, in violation of La. Const. Art. VII, Sec. 14.
Based upon the foregoing, it is the opinion of this office that the Police Jury of St. Helena Parish does not have the legal authority to enter into the proposed agreement with Centurytel, for the acceptance of customer's payments on behalf of Centurytel.
We trust the foregoing to be responsive to your request.  Please do not hesitate to contact this office if we can be of assistance in other areas of the law.
Yours very truly,
                              CHARLES C. FOTI, JR. Attorney General
                              BY: ________________________________ JEANNE-MARIE ZERINGUE BARHAM Assistant Attorney General
CCF, jr./JMZB/dam